                                                                               FILED
                                                                               Nov a~ 2u18
                                                                                       ,,,
                                                                                             u
                 IN THE UNITED STATES DISTRICT COURT
                                                                              '?lerk.,   u
                     FOR THE DISTRICT OF MONTANA                             O,:,~trict o(~ Courts
                                                                               ISSOu/a 0·0!Jfana
                          MISSOULA DIVISION                                              tv1sion




 NATIVE ECOSYSTEMS COUNCIL,
 ALLIANCE FOR THE WILD                              CV 18-87-M-DLC
 ROCKIES,

                      Plaintiffs,                    ORDER

 vs.

 LEANN MARTEN, Regional Forester,
 USFS Region One, U.S. FOREST
 SERVICE, and U.S. FISH &
 WILDLIFE SERVICE,

                      Defendants,
 and

 SUN MOUNTAIN LUMBER, INC., a
 Montana Corporation,

               Defendant-Intervenor.

       Before the Court is Plaintiffs Motion for Pro Hae Vice Admission of Sara

Ghafouri (Doc. 36).   Plaintiff states that Trent N. Baker will act as local counsel

for Sara Ghafouri ("Ghafouri").     Ghafouri's application appear to be in order.

Accordingly,

       IT IS ORDERED that Plaintiffs Motion (Doc. 36) is GRANTED on the

                                         -1-
condition that Ghafouri shall do her own work.         This means that she must: ( 1) do

her own writing; (2) sign her own pleadings, motions, and briefs; and (3) appear

and participate personally in all hearings and other proceedings scheduled by the

Court.     Ghafouri shall take steps to register in the Court's electronic filing system

("CM-ECF").       Further information on CM-ECF is available on the Court's

website, www.mtd.uscourts.gov, or from the Clerk's Office.

         IT IS FURTHER ORDERED that Ghafouri shall file a separate pleading

acknowledging her admission under the terms set forth above within fifteen days

of this Order.    Should Ghafouri fail to do so, this Order is subject to withdrawal

as it relates to non-compliant counsel.

         DATED this    5.J.l.i day ofNovember, 2018.




                                                 Dana L. Christensen, Chief Judge
                                                 United States District Court




                                           -2-
